U.S. Securities and Exchange Commission Washington, DC 20549 Notice of Exempt Solicitation 1. Name of the Registrant: infoUSA Inc. 2. Name of person relying on exemption: Dolphin Limited Partnership I, L.P. Dolphin Financial Partners, L.L.C. 3. Address of person relying on exemption: Ninety-Six Cummings Point Road Stamford, Ct 06902 4. Written materials. Attach written material required to be submitted pursuant to Rule 14a-6(g)(1). PRESS RELEASE Contact:Arthur B. Crozier Innisfree M&A Incorporated (212) 750-5833 DOLPHIN SAYS ISS RECOMMENDS InfoUSA SHAREHOLDERS WITHHOLD ON ALL MANAGEMENT NOMINEES AND VOTE AGAINST THE 2 Dolphin's infoUSA Shareholder Bill of Rights Endorsed by ISS As "Best Practices For All Companies" “Significant Safeguard With Controlling Shareholder Who Appears Entrenched" STAMFORD, CONNECTICUT, May 29, 2007 - Dolphin Limited Partnership I, L.P. and Dolphin Financial Partners, L.L.C., long-term holders with 2.0 million shares (3.6%) of infoUSA (NASDAQ Symbol: IUSA), today announced that Institutional Shareholder Services ("ISS"), the world's leading independent proxy advisory service, recommended that shareholders WITHHOLD on ALL infoUSA management nominees and vote AGAINST the 2007 Omnibus Incentive Plan. ISS also endorsed Dolphin's proposed infoUSA Shareholder Bill of Rights as "best practices for all companies, but a significant safeguard with a controlling shareholder who appears entrenched." Dolphin said in a statement, "For two consecutive years, ISS has fully supported Dolphin's positions after meeting independently with both management and Dolphin. In last year's election, Dolphin received a clear mandate of unaffiliated shareholders with over 90% of these votes (nearly a 13:1 margin). It is as clear as ever that Mr. Vinod Gupta and the infoUSA board still require 'an injection of objectivity, accountability and fairness towards all shareholders.' If the CEO and the board have been unable to generate a meaningful return for shareholders in ten years1, then it appears that we either need a new CEO or an alternative strategic process that will maximize value for all shareholders." ISS itself said in its May 25, 2007 report: The Termination of the Special Committee "The special Committee process was most troubling for us. None of the actual members of the special committee voted to disband the special committee-the only votes to disband came from outside the special committee. Two of the directors who voted to disband were not independent by ISS standards, and one of those directors is a 1 As of April 27, 2007, the trade date immediately preceding the commencement of Dolphin’s withhold campaign for the 2007 annual meeting of shareholders, the 10-year compounded annual return was an anemic 0.7%.See Dolphin’s letter to shareholders, dated April 30, 2007. controlling shareholder who made the offer for the CompanyA board that sets up a special committee to independently examine a takeover bid should not disband that committee solely because it comes to a conclusion that is unpalatable to those that are outside the committee; to hold otherwise would be to imply that a special committee exists solely to rubber-stamp a process. We note that the Company had no valid answer for why the special committee was not allowed to conduct a market check as part of its evaluation of Mr. [Vinod] Gupta's offer as directed by its advisors." Mr. Vinod Gupta's Exemption from the Shareholder's Rights Plan "The scheduled expiration of the pill [July 21, 2007] removes an additional protection for shareholders against Mr. [Vinod] Gupta's potential control of the Company. Given Mr. [Vinod] Gupta's track record, it is imperative that the pill be renewed and adopted with no exemptions. ISS continues to be perplexed as to why the Company has not taken any meaningful steps to remove the exemption for Mr. [Vinod] Gupta" Related Party Transactions "Last year, we noted that the Company chose to buy from the CEO the property that created many of the related party transactions (the boat, the plane[s], the sky box) rather than simply eliminating them The company should adopt a zero tolerance policy on related party transactions that benefit Mr. [Vinod] Gupta at shareholders costs." Governance "The Company has in place certain provisions which are not in shareholders' best interests. These include the following: the Company has a classified board; shareholders do not have cumulative voting rights; and shareholders do not have the ability to call special meetings or act by written consent.
